Title: From John Adams to James Bowdoin, 2 June 1786
From: Adams, John
To: Bowdoin, James


     
      Sir.
      London June 2. 1786
     
     Dr. Gordon, Yesterday called upon me, with the Letter which your Excellency did me, the Honour to write me, on the 10th. of April— I have long since transmitted to Congress, the Answer of the Board of Admiralty to the Representations relative to the Conduct of Capt. Stanhope, in which the Letters of that officers are disapproved,
     The Representations of the Encroachments on the territory of the United States, have been laid before the British Ministry: but I presume, they will, like many others be little attended to.— in short Sir, I must be so free as to say to you, that by every thing I have seen & heard in this Country, nothing of any material Consequence will ever be done, while there remains in force, a Law of any one State impeding the recovery of bona fide Debts contracted before the 30th. of Novr. 1782 or inconsistant with the Article of the Treaty of Peace respecting the tories—
     It is very true that mitchels Map, governed the American & British Plenipotintiories, in settling the Line between the two Nations. There is upon that Map but one River, which is marked with the Name of St. Croix, and that was the object undoubtedly fixed upon.
     There is no river upon that Map that I remember marked with the Name of schooduck or Megacadava next to the great river St. Johns, proceeding west ward upon that Map, is a little River inscribed Mechior R. next to that is another stream running between the

Words Carriage Harbour, next to that we come to a larger River, running from Kousaki L. into the Bay of Passimaquaddi and inscribed with the name of R. St. Croix next to that still proceeding Westward is Passamaquade R. But that inscribed R. St. Croix running from the sea, or what I call Passamaquaddi Bay, up to the Kousaki L. was marked with the Pencil for the Boundary— It is impossible for me to Say more— if the true St Croix cannot be discovered by these marks, there is no remedy, but by an Ulterior Agreement, or the Law of the Strongest— It is astonishing that to this hour, no man can produce a Map of all the Bay’s Harbours, Islands, & Rivers in that neighbourhood, that can be depended on, If the Ministry will meet me, in a fair discussion of the Question, or in any of the Methods pointed out to me by my superiors for a Settlement, I shall be glad, they have it under Consideration, & as soon as they give me an answer, I shall transmit it to Congress— but as they dont love pains & trouble as well as you & I do, I fear they will leave it all to sir Guy Carleton, who is no more of a friend to the United states, than any other British Knight and will be guided by the Royalists more than by Maps or Surveys. Why any of my Countrymen should choose to give to these Royalists so much Importance as they do, I know not, We should recollect that all Parties in this Country are pledged to support them, & Party faith is a stronger tye than national Faith—
     The paper relative to Alexr. Gross of Truro, I must transmit to mr. Jefferson, it being in his Department. I may nevertheless, previously communicate it to the Comte D’Adhemar, & request his friendly offices in the Matter
     Your
     
      J. A—
     
    